DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.		Applicant’s amendment/response filed on 10/22/2020 has been entered and made of record.
3.		Applicant has amended claims 1, 3-6, 12, and 14. Applicant has not added any new claims. Claims 2, 13, and 15 have been canceled. Currently, claim 1, 3-12, and 14 are pending.
4.		Applicant has submitted a corrected/amended figure 2 drawing, therefore, the objection to the drawings is now withdrawn.
5.		Applicant has amended claim 14 to overcome the 35USC 112(b)/35USC 112 (pre-AIA ) and 35USC 101, therefore, these rejections are now withdrawn.
6.		Applicant has amended claims 1 and 2 to overcome the 35USC 112(f)/35USC 112, sixth paragraph, interpretation, therefore, the 35USC interpretation is now withdrawn. Examiner refers to the action below.

Allowable Subject Matter
7.		Claims 1, 3-12, and 14 are allowed.
8.		The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see remarks, filed 10/22/2020, with respect to claims 1, 12, and 14 have been fully considered and are persuasive. The 35 USC 102(a)(1) and 35USC 103 rejections have been withdrawn.

9.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
January 27, 2021